Case 2:19-cv-02259-SHL-dkv Document 1 Filed 04/25/19 Page 1 of 12           PageID 1



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TENNESSEE,
                         WESTERN DIVISION AT MEMPHIS


RICHARDS AVIATION, Inc.,               )
a Tennessee Corporation,               )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )      Case No. 2:19-cv-2259-JTF-dkv
                                       )
HARRY BERNARD BOLDT, Jr.               )      JURY DEMAND
and B2 AVIATION LLC, a                 )
dissolved Indiana limited-liability    )
company,                               )
                                       )
      Defendants.                      )


                           COMPLAINT FOR DAMAGES


      The Plaintiff, Richards Aviation, Inc. now comes before this Honorable

United States District Court and files this Complaint against the Defendant, Harry

Bernard Boldt, Jr., and as cause for the same, does state and allege as follows.

                            NATURE OF THE ACTION

      1.     This is a diversity action for breach of contract and fiduciary duty, and

for equitable restitution in the alternative. Richards Aviation, Inc. of Tennessee

(“Richards”) and Harry Bernard Boldt, Jr. of Indiana (“Boldt”)—the latter doing

business in the name of a single-member limited liability company known as B2

Aviation LLC (“B2”)—partnered for a joint venture (the “Venture”) to provide

private charter flights on a Bombardier Lear Jet 45 (the “Aircraft”). Subsequently,

Boldt d/b/a B2 breached the joint venture agreement by failing to (a) contribute
Case 2:19-cv-02259-SHL-dkv Document 1 Filed 04/25/19 Page 2 of 12        PageID 2



necessary operating capital for the Venture and (b) maintaining the minimum

liquidity required by the bank which had loaned the money for purchasing the

Aircraft, which actions caused the Venture to default, causing Richards further

economic injury in the form of a state-court judgment.1       Richards now seeks

damages from Boldt and B2 for breach of contract, asks this Court to declare Boldt

individually liable for the debts and obligations of B2, and in the alternative to

damages, seeks an order of monetary restitution to make Richards and Boldt d/b/a

B2’s respective obligations under the state-court judgment correspond with these

entities’ respective ownership interests in the Venture.

                                      PARTIES

      2.     The Plaintiff, Richards Aviation, Inc. (“Richards”), is an active

Tennessee corporation formed in 1981.

      3.     The Defendant, Harry Bernard Boldt, Jr. (“Boldt”), is an individual

domiciled in Boone County, Indiana. He may be served at his private residence

located at 11555 Willow Springs Drive, Zionsville, Indiana 46077-7830.

      4.     The Defendant, B2 Aviation LLC (“B2”), is an Indiana limited-liability

company formed in August 2010 and voluntarily dissolved in March 2018. B2 may

be served with process through its registered agent and sole member, Boldt, at

11555 Willow Springs Drive, Zionsville, Indiana 46077-7830.




1Initially, Boldt and B2 were also named as defendants in Cause CH-14-1463 in
Part I of the Chancery Court for the Thirtieth Judicial District of Tennessee at
Memphis, but they reached a private settlement with the state-court plaintiff.

                                          2
Case 2:19-cv-02259-SHL-dkv Document 1 Filed 04/25/19 Page 3 of 12            PageID 3



      5.     Bolt was the sole member of B2. B2 operated out of Boldt’s private

residence and was woefully undercapitalized. Upon information and belief, Boldt

intermingled B2 funds with his personal finances. Upon information and belief,

Boldt used personal funds to pay B2’s creditors.

      6.     For the reasons stated in the preceding paragraph, and upon further

information and belief, Richards submits that B2 did not operate as a legitimate

entity independent from the person of Boldt, but as an alter ego of Boldt. Therefore,

Boldt should be found individually liable for the debts, claims, and obligations of B2.

                             JURISDICTION & VENUE

      7.     This Court has original jurisdiction to hear this case under 28 U.S.C.

§ 1332(a).

      8.     This Court provides proper venue for this action under 28 U.S.C.

§ 1391.

                             GENERAL ALLEGATIONS

      9.     On August 24, 2010, Richards, B2, and Boldt (collectively, the

“Venturers”) executed a joint-venture agreement (the “Agreement”), memorializing

the parties’ respective rights and obligations under the Venture. Ex. A.

      10.    The Agreement described the Venture’s purpose as “owning, renting,

leasing, chartering, or otherwise operating the Aircraft, paying the expenses

thereto, and utilizing the Aircraft in the private charter business.” Ex. A at 1.




                                           3
Case 2:19-cv-02259-SHL-dkv Document 1 Filed 04/25/19 Page 4 of 12         PageID 4



      11.    Richards owned one percent (1%) of the Venture and the Aircraft,

Richards was allocated one percent (1%) of the profits, losses, and cash flow

therefrom. Ex. A at 1, 4.

      12.    B2 owned ninety-nine percent (99%) of the Venture and the Aircraft,

and B2 was allocated ninety-nine percent of the profits, losses, and cash flow

therefrom. Ex. A at 1.

      13.    Richards’s role in the venture was to operate, manage, and maintain

the Aircraft and the related charter business. Ex. A at 1.

      14.    Specifically, Richards had “responsibility and authority” under the

Venture to

             ....

             f.    pay all expenses incurred in connection with the
      operation, repair[,] and maintenance of the Aircraft, including, without
      limitation, salaries and wages of pilots and crew members, hangar
      rent, parts, supplies, insurance premiums, principal and interest on
      indebtedness, licenses and fees, airport usage fees[,] and maintenance
      charges;


             g.    pay any and all applicable sales, use, excise, franchise,
      fuel, income, property, and other taxes assessed or assessable against
      the said Aircraft (even though such Aircraft is co-owned by B2 and
      Richards), the Venture or any Aircraft owned by the Venture;

             ....

            l.    distribute cash flow or other assets of the Venture in
      accordance with this agreement; and

             m.    take such additional action not inconsistent with the
      foregoing that may be necessary or required to conduct the business of
      the Venture in the manner contemplated hereby.



                                          4
Case 2:19-cv-02259-SHL-dkv Document 1 Filed 04/25/19 Page 5 of 12         PageID 5



Ex. A at 2.

      15.     B2’s role in the venture was to provide the credit for financing the

Aircraft’s acquisition and the continuing capital necessary for the Aircraft’s

maintenance and operations.

      16.     B2 provided ninety-nine percent (99%) of the initial capital necessary

for the Venture. Ex. A at 4.

      17.     The Agreement provided in pertinent part,

      Richards may, from time to time, determine that additional capital
      contributions are necessary to continue operating the Aircraft or
      conducting business of the Venture in the manner herein described. In
      such event, Richards shall give written or oral notice to B2 that
      additional capital is needed by the Venture, the amount o[f] such
      capital[,] and the reason therefor[]. Promptly upon receipt of such
      notice, B2 and Richards shall contribute to the Venture, in cash,
      Ninety-Nine percent (99%), and One percent (1%) respectively, the
      amount of such capital set forth in such notice.

Ex. A at 4.

      18.     The Agreement further provided,

      Each Venturer, upon the request of the other Venturer, agrees to
      perform all further acts and execute, acknowledge, and deliver any
      documents which may be reasonably necessary, appropriate, or
      desirable to carry out the provisions of this Agreement.

Ex. A at 8.

      19.     In 2010, Richards and B2 financed their acquisition of the Aircraft

with a loan, secured by a promissory note and security agreement, from Regions

Commercial Equipment Finance, LLC (the “Bank”).

      20.     As a condition of the loan, the Bank required a continuing personal

guaranty from Boldt.


                                          5
Case 2:19-cv-02259-SHL-dkv Document 1 Filed 04/25/19 Page 6 of 12           PageID 6



        21.   Roughly two years into the Venture, the Bank allowed the Venturers

to renegotiate the terms of their loan (the “Refinance”).

        22.   The Venturers and the Bank executed an updated promissory note (the

“Refi Note”) on August 17, 2012. Ex. B.

        23.   The Refinance benefited the Venturers because the Refi Note allowed

for lower capital payments than had been required under the original note from

2010.

        24.   As partial consideration for the Refinance, the Bank required Boldt, in

his personal and individual capacity, to execute the Continuing Guaranty

Agreement (the “Guaranty”). Ex. C.

        25.   Bold and the Bank properly executed the Guaranty on August 22,

2012.

        26.   The Guaranty obligated Boldt, inter alia, “to maintain access to no less

than $1,000,000.00 of liquid assets at all times during the term of this Guaranty.”

Ex. C at 2.

        27.   The term of the Guaranty was substantially coextensive with the term

of the Refi Note.

        28.   Prior to and initially following the Refinance, Boldt d/b/a B2 would

transfer funds by wire into a designated Richards account no later than the twenty-

fifth (25th) day of each month. Consistent with the Agreement, the amount so

transferred would equal B2’s pro-rata share of both the Venture’s monthly (a) loan

payment and (b) operating expenses.



                                           6
Case 2:19-cv-02259-SHL-dkv Document 1 Filed 04/25/19 Page 7 of 12             PageID 7



      29.    In   tandem    with     the   Venturers’   forgoing    arrangement,   with

authorization, the Bank would each month withdraw its portion of the transferred

funds from Richards’s designated account.          Richards would then apply the

remaining funds toward the Venture’s monthly operating expenses.

      30.    On April 25, 2013, Boldt d/b/a B2 failed to remit the full amount due

under the April 2013 capital call.

      31.    Following April 2013, Boldt d/b/a B2 regularly and continually failed to

satisfy its portion of the Venture’s monthly capital calls.        An accounting of the

amounts due and owing under these capital calls is attached hereto as Exhibit D.

      32.    Boldt d/b/a B2’s failure to satisfy its financial obligations under the

agreement imposed significant financial hardships on the Venture and Richards.

Venture operations suffered, and Richards incurred significant debt in order to keep

the Aircraft and related operations in compliance with the safety regulations of the

Federal Aviation Administration.

      33.    Upon information and belief, sometime in the months following April

2013, Boldt privately met with representatives from the Bank and arranged to

make direct payments to the Bank for Boldt’s obligations under the Personal

Guaranty.    These arrangements were independent of the Venture and, upon

information and belief, in contravention of the Agreement.

      34.    Boldt soon began making monthly payments directly to the Bank and

remitting no money whatsoever to Richards or the Venture.




                                            7
Case 2:19-cv-02259-SHL-dkv Document 1 Filed 04/25/19 Page 8 of 12        PageID 8



      35.    Upon information and belief, some time prior to March 31, 2014, Boldt

informed the Bank that he was unable to maintain the minimum liquidity required

under the Guaranty.

      36.    Boldt’s failure to fulfill its obligations to Richards under the

Agreement left Richards unable to fulfil its own responsibilities under the

Agreement, including debts to vendors and other creditors, and left Richards

without money to pay its employees.

      37.    Richards was left with no reasonable alternative but to record a lien

against the Aircraft.

      38.    On March 31, 2014, left with no reasonable alternative, Richards

recorded a lien against the Aircraft, although this action was in violation of the

security agreement, concerning the Aircraft, which document had been executed

contemporaneously with the Note.

      39.    Richards’s recording a lien against the Aircraft, in violation of the

security agreement, and Boldt’s failure to maintain the minimum liquidity required

under the Guaranty prompted the Bank to accelerate the Note on or around July

30, 2014.

      40.    When Richards, B2, and Boldt failed to satisfy the accelerated demand,

the Bank sued these entities for the balance of the Note. Ex. E.

      41.    The Complaint in Shelby County Chancery Cause CH-14-1463 cites

both Richards’s recording of the lien and Boldt’s failure to maintain the requisite

liquidity as instances of default. Ex. E at 6.



                                           8
Case 2:19-cv-02259-SHL-dkv Document 1 Filed 04/25/19 Page 9 of 12          PageID 9



      42.    The Bank successfully prosecuted its Complaint in state court, and on

December 2, 2019, judgment in Shelby County Chancery Cause CH-14-1463 was

entered against Richards in the amount of $4,071,626.77, which amount

represented principal and interest due and owing under the Note. Ex. F.

                       COUNT I:      BREACH OF CONTRACT

      43.    All preceding facts and allegations are hereby reiterated and

incorporated by reference as if fully set forth under this count.

      44.    The Agreement was and is a valid, enforceable contract between

Richards and Boldt d/b/a B2.

      45.    Richards fulfilled its management obligations under the Agreement so

long as Boldt d/b/a B2 was fulfilling its obligations.

      46.    Boldt d/b/a B2 breached the Agreement by failing to remit payment in

satisfaction of the Venture’s capital calls.

      47.    Monies remain due and owing to Richards under the capital calls.

      48.    As a result of Boldt d/b/a B2’s failure to satisfy the Venture’s capital

calls, Richards incurred significant debt in an amount approximately equal to B2’s

total deficiency, in order to maintain safe operation of the Aircraft.

      49.    Furthermore Boldt d/b/a B2’s



                       COUNT II: BREACH OF CONTRACT

      50.    All preceding facts and allegations are hereby reiterated and

incorporated by reference as if fully set forth under this count.



                                               9
Case 2:19-cv-02259-SHL-dkv Document 1 Filed 04/25/19 Page 10 of 12        PageID 10



      51.    As executed, the Guaranty was a valid, enforceable contract of

guaranty between Boldt, in his personal, individual capacity, and the Bank.

      52.    Because the Guaranty was a condition of the Refinance and the

Refinance was to benefit the Venture, Richards, being a constituent of the Venture,

was an intended beneficiary of the Personal Guaranty.

      53.    As an intended beneficiary of the Personal Guaranty, Richards may

seek relief for financial injury it sustained as a result of Boldt’s breach of the

Personal Guaranty.

      54.    Boldt breached the Personal Guaranty when he failed to maintain the

minimum liquidity required thereunder.

      55.    The Bank’s acceleration of the Note was the proximate result of Boldt’s

breaching of the Personal Guaranty, as was the lawsuit that followed.

      56.    Boldt is therefore liable to Richards for the amount of the Bank’s

judgment, which was precipitated by Boldt’s breach of the Guaranty

                COUNT III:          BREACH OF FIDUCIARY DUTY

      57.    All preceding facts and allegations are hereby reiterated and

incorporated by reference as if fully set forth under this count.

      58.    Boldt’s making direct payments to the Bank represented his deliberate

prioritization of his obligations to the Bank under the Personal Guaranty over his

fiduciary duties to Richards and the Venture under the Agreement.

      59.    Richards suffered significant financial injury as a result of Boldt’s

breach as set forth under this count.



                                          10
Case 2:19-cv-02259-SHL-dkv Document 1 Filed 04/25/19 Page 11 of 12             PageID 11



                           COUNT IV:             RESTITUTION

          60.   All preceding facts and allegations are hereby reiterated and

incorporated by reference as if fully set forth under this count.

          61.   Under the terms of the Agreement, Boldt d/b/a owned ninety-nine

percent (99%) of both the Venture and the Aircraft.

          62.   Had the Venture proved profitable, Boldt d/b/a B2 would have been

entitled to ninety-nine percent (99%) of those profits.

          63.   Given Boldt d/b/a B2’s lion’s share allocation of ownership and profit

rights of and under the Venture, it would be fundamentally unjust and inequitable

to allow Boldt d/b/a B2 to shirk liability for less than the same share of liability

under the Note.

          64.   Equity therefore demands Boldt be required to pay restitution to

Richards in an amount sufficient to cover ninety-nine percent (99%) of the amount

of the judgment against Richards under the Note.

                                 PRAYER FOR RELIEF

          WHEREFORE, the Plaintiff, Richards Aviation, Inc., requests the following

relief:

          1.    That proper process issue and be served upon the Defendants;

          2.    That the Defendants be required to Answer or otherwise respond to

this Complaint in the time and manner prescribed by law;

          3.    That a jury be empaneled to hear and decide the truth of allegations in

dispute;



                                            11
Case 2:19-cv-02259-SHL-dkv Document 1 Filed 04/25/19 Page 12 of 12           PageID 12



      4.      That this Court enter judgment in favor of the Plaintiff and against the

Defendants:

                     (a)    Declaring Boldt personally and individually liable
              for B2’s obligations under the Agreement;

                    (b)   Awarding monetary judgment in favor of Richards
              and against Boldt, B2, or both in the amount of $667,268.84,
              representing the debt incurred by Richards in the operation of
              the Venture as a result of Boldt d/b/a B2’s breach of the
              Agreement;

                    (c)    Awarding monetary judgment in favor of Richards
              and against Boldt in the amount of $4,071,626.77, representing
              the Bank’s state-court judgment against Richards;

                     (d)    Declaring B2, Boldt, or both to be liable, both under
              the Agreement and at equity, for ninety-nine percent (99%) of
              the total deficiency under the Note; and

      5.      For such other and further relief to as may be deemed just and proper.




                                               Respectfully submitted,



                                               /s/ Jacob Webster Brown
                                               Bruce S. Kramer (TN 7472)
                                               Jacob Webster Brown (TN 36404)
                                               APPERSON CRUMP, PLC
                                               6070 Poplar Avenue, 6th Floor
                                               Memphis, Tennessee 38119
                                               Telephone: (901) 756-6300
                                               Facsimile: (901) 757-1296
                                               bkramer@appersoncrump.com
                                               jbrown@appersoncrump.com
                                               Attorneys for Plaintiff




                                          12
